In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐3743 
ALVERNEST KENNEDY, 
                                                 Plaintiff‐Appellant, 

                                 v. 

CHARLES A. HUIBREGTSE and KENNETH ADLER, 
                                   Defendants‐Appellees. 
                     ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
     No. 2:13‐cv‐00004‐WCG — William C. Griesbach, Chief Judge. 
                     ____________________ 

       ARGUED JULY 6, 2016 — DECIDED JULY 27, 2016 
                  ____________________ 
                              
   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff,  an  inmate  of  a  Wis‐
consin state prison, filed this in forma pauperis suit against the 
defendants, who are prison doctors, in federal district court. 
The suit alleges deliberate indifference to the plaintiff’s med‐
ical needs, in violation of 42 U.S.C. § 1983, and also medical 
malpractice in violation of Wisconsin law. A Latin phrase, in 
forma  pauperis  means  “in  the  character  or  manner  of  a  pau‐
per”  and  entitles  an  indigent  to  sue  without  having  to  pay 
2                                                         No. 15‐3743        


the full court fees or costs in advance, though if he is not ut‐
terly penniless he can be required to make partial payment. 
28 U.S.C. §§ 1915(a), (b). 
   In  the  course  of  the  district  court  proceedings  the  de‐
fendants learned that in seeking permission to litigate in for‐
ma  pauperis  the  plaintiff  had  failed  to  disclose  that  he  had 
approximately  $1400  in  a  trust  account  outside  the  prison. 
On the basis of that information the defendants successfully 
moved  the  district  judge  to  dismiss  the  suit  pursuant  to 
28 U.S.C.  § 1915(e)(2)(A),  which  states  that  “the  court  shall 
dismiss  the  case  at  any  time  if  the  court  determines  that  … 
the allegation of poverty is untrue.” The dismissal was with 
prejudice, thus barring the plaintiff (if we affirm) from refil‐
ing,  as  he  could  do  had  the  dismissal  been  without  preju‐
dice, provided the statute of limitations had not run. 
    A  curious  feature  of  the  appeal  is  that  it  does  not  chal‐
lenge the decision to dismiss the case with rather than with‐
out  prejudice.  At  oral  argument  the  appellant’s  lawyer  did 
suggest that dismissal without prejudice would have been a 
more  appropriate  sanction,  but  he  did  not  develop  the  ar‐
gument  and  in  any  event  it  came  too  late,  not  having  been 
briefed.  See,  e.g.,  Veluchamy  v.  FDIC,  706  F.3d  810,  817  (7th 
Cir.  2013).  The  reason  for  the  bobble  appears  to  have  been 
the  lawyer’s  erroneous  belief  (corrected  too  late)  that  a 
three‐year  statute  of  limitations  governs  the  suit  and  that  a 
dismissal without prejudice would therefore “have the same 
impact as  a  dismissal  with  prejudice, as the  Wisconsin stat‐
ute  of  limitations  for  [the  plaintiff’s]  claims  has  expired.” 
Only it hasn’t for one of his claims; the statute of limitations 
for  section 1983  claims  in  Wisconsin  is  six  years,  not  three, 
Reget  v.  City  of  La Crosse,  595 F.3d  691,  694  (7th  Cir.  2010); 
No. 15‐3743                                                            3 


Malone v. Corrections Corporation of America, 553 F.3d 540, 542 
(7th Cir. 2009), and therefore a newly filed suit under section 
1983  would  be  timely  because  the  alleged  malpractice  oc‐
curred  within  the  last  six,  though  not  the  last  three,  years. 
Wisconsin’s three‐year statute of  limitations would, howev‐
er,  bar  the  plaintiff’s  other  claim,  the  one  for  medical  mal‐
practice. See Wis. Stat. § 893.55(1m). 
     We  might  forgive  the  lawyer’s  error  if  we  thought  the 
judge  should  have  dismissed  the  plaintiff’s  suit  without 
prejudice.  But  the  decision  to  dismiss  with  prejudice  was 
proper. In seeking permission to appeal in forma pauperis the 
plaintiff  had  had  to  fill  out  a  form  that  asked  him  to  “state 
the total amount of cash and the average monthly balance in 
all  checking,  savings,  prison,  or  other  accounts  during  the 
last six months.” He stated: “approximately $10.00,” and ac‐
cordingly requested that the full amount of the filing fee be 
deducted  from  his  inmate  “release  savings  account,”  which 
in Wisconsin is a prison account that contains funds general‐
ly available to the inmate only upon his release from prison. 
Wis.  Administrative  Code  DOC  §§ 309.02(18), 309.466(2). 
They can however be used to pay filing fees if a court so or‐
ders, State ex rel. Coleman v. Sullivan, 601 N.W.2d 335, 337–38 
(Wis. App. 1999), and the federal district judges in Wisconsin 
allow  this  for  suits  filed  in  their  courts  as  well.  See,  e.g., 
Spence  v.  McCaughtry,  46  F.  Supp.  2d  861,  863  (E.D. Wis. 
1999). 
    The plaintiff had $726 in his release account. The district 
judge allowed him to proceed in forma pauperis and assessed 
an  initial  partial  filing  fee  of  $149  to  be  paid  from  the  ac‐
count.  See 28  U.S.C.  § 1915(b)(1).  The  judge  also  recruited  a 
lawyer  to  assist  the  plaintiff  with  a  discovery  dispute,  be‐
4                                                         No. 15‐3743        


cause if the plaintiff’s representation of his assets was correct 
he could not afford to hire a lawyer. 
    But  in  the  course  of  pretrial  discovery  the  defendants 
learned  that  about  a  year  before  filing  suit  the  plaintiff  had 
begun  recouping  child‐support  payments  from  his  ex‐wife. 
A lawyer friend of his named Joshua Levy had created and 
managed a trust account for the plaintiff outside the prison 
into  which  the  recouped  moneys  were  deposited.  The  ac‐
count  had  a  balance  of  about  $1400  when  the  plaintiff  ap‐
plied for leave to proceed in forma pauperis—not the “approx‐
imately $10” that he had claimed was all the money he had 
in “all checking, savings, prison, or other accounts.” 
    Although  he  claims  that  because  he  eventually  paid  the 
full filing fee from his release fund his failure to disclose the 
trust account was much ado about nothing, the district judge 
disagreed.  With  the  release  fund  generally  available  to  an 
inmate  only  upon  his  release  from  the  prison,  the  plaintiff 
had no right to use the account to pay his filing fee when his 
trust  account  was  ample  to  pay  it.  It’s  true  that  even  when 
the  amount  of  the  money  in  his  trust  fund  is  added  to  the 
money in his prison release fund and his general prison ac‐
count, the total amount of his assets was only slightly in ex‐
cess of $2000, a sum consistent with poverty. But this is mis‐
leading  because  the  prison  provides  prisoners  with  food, 
clothing,  shelter,  medical  care,  and  protection  (albeit  often 
spotty) against criminal assault, making the plaintiff’s entire 
$2000+  available  to  finance  his  lawsuit.  Of  course  a  suit  for 
deliberate  indifference  and  medical  malpractice  is bound  to 
require a much greater expense than that to be winnable, but 
the plaintiff could (and did) ask the judge to recruit counsel 
for him and the judge did so, even though he lacked a com‐
No. 15‐3743                                                           5 


plete  picture  of  the  plaintiff’s  financial  situation.  The  judge 
could  also  have  appointed  a  neutral  expert  witness  under 
rule  706  of  the  Federal  Rules  of  Evidence,  but  the  case  was 
dismissed  before  such  an  appointment  was  made.  See 
Dobbey  v.  Mitchell‐Lawshea,  806 F.3d  938,  941  (7th Cir.  2015); 
Rowe v. Gibson, 798 F.3d 622, 631–32 (7th Cir. 2015). 
     Although the district judge might have granted the plain‐
tiff’s in forma pauperis petition even if he’d disclosed his sep‐
arate trust account, hiding assets is not a permissible alterna‐
tive to seeking the judge’s assistance. An applicant has to tell 
the  truth,  then  argue  to  the  judge  why  seemingly  adverse 
facts (such as the trust fund in this case) are not dispositive. 
A  litigant  can’t  say,  “I  know  how  the  judge  should  rule,  so 
I’m entitled to conceal material information from him.” 
     The  appeal  thus  is  doomed  by  28 U.S.C.  § 1915(e)(2)(A), 
which provides that “notwithstanding any filing fee, or any 
portion  thereof,  that  may  have  been  paid,  the  court  shall 
dismiss  the  case  at  any  time  if  the  court  determines  that  … 
the allegation of poverty is untrue.” That is an exact descrip‐
tion of this case; and even if, as some cases suggest, a plain‐
tiff  can  be excused  if his  misstatements  were  made  in  good 
faith,  Lee  v.  McDonald’s  Corp.,  231 F.3d  456,  459  (8th Cir. 
2000); Matthews v. Gaither, 902 F.2d 877, 881 (11th Cir. 1990), 
this is not such a case, involving as it does a deliberate, ma‐
terial  lie.  In  Thomas  v.  General  Motors  Acceptance  Corp.,  288 
F.3d  305,  306  (7th  Cir.  2002),  we  remarked  that  “dismissal 
with prejudice may have been the only feasible sanction for 
this perjury designed to defraud the government. Dismissal 
without prejudice would have been no sanction at all, unless 
perchance  the  statute  of  limitations  had  run  in  the  interim, 
which  it  must  not  have  done  or  the  plaintiff  would  not  be 
6                                                       No. 15‐3743        


complaining about the fact that his suit was dismissed with 
prejudice. And a monetary sanction would probably be dif‐
ficult  to  collect  from  a  litigant  assiduous  in  concealing  as‐
sets.” 
     The plaintiff’s contentions that he did not know the bal‐
ance of his trust account and that $10 was his best guess are 
implausible. A week before he filed his in forma pauperis peti‐
tion  he  had  spent  about  $30  on  postage  and  copying,  and 
two  weeks  after  the  filing  he  had  spent  $500  on  Christmas 
presents and $100 on clothing and books. He was, as the dis‐
trict  court  noted,  “regularly  dipping  into  his  law  firm  trust 
account for his own use in the months leading up to and the 
weeks immediately following his [in forma pauperis] petition 
filing  …  [and]  fails  to  explain  …  why  he  felt  comfortable 
with  spending  hundreds  of  dollars  from  this  account  with‐
out knowing how much money was in it.” 
    The judge said that he had “considered alternative sanc‐
tions,  including  dismissal  without  prejudice.  But  anything 
less than dismissal with prejudice would be inappropriate in 
this case. Even supposing it is possible for this Court to only 
fine  Plaintiff,  fines  would  not  be  a  fitting  remedy  because 
Plaintiff appears to now be impoverished, having long since 
spent all the money in his law firm trust account. A verbal or 
written warning would fail to do justice given Plaintiff’s per‐
sistent disregard for the truth in this case. Dismissal without 
prejudice  would  seem  little  punishment  at  all  as  Plaintiff 
could  then  simply  refile  with  a  new,  meritorious,  in  forma 
pauperis petition. If Plaintiff’s time for filing has passed, dis‐
missing  without  prejudice  would  be  equivalent  to  dismiss‐
ing  with  prejudice.  Dismissal  with  prejudice  also  sends  a 
strong  message  to  all  litigants,  particularly  to  those  within 
No. 15‐3743                                                              7 


the  prison  population,  that  dishonesty  to  the  court  will  not 
be tolerated.” 
     One issue remains to be discussed, though it is collateral 
to  the  merits  of  the  dismissal.  In  response  to  the  plaintiff’s 
initial request that the district judge recruit a lawyer for him, 
the  judge  asked  a  Wisconsin  law  firm  to  evaluate  the  case 
and advise him whether it warranted the investment of time 
and resources required to prosecute to judgment a claim for 
medical  malpractice  and  deliberate  indifference.  The  firm 
responded that there was no clear medical negligence in the 
case and that it would not be willing to invest the time and 
resources  necessary  to  prosecute  the  case  and  that  other, 
similar law  firms would probably  react the same  way  since 
the  cost  of  an  expert  witness  could  easily  exceed  $100,000 
through trial and the firm would have to spend hundreds of 
hours on the case. 
      The law firm’s response induced the judge not to recruit 
counsel for the plaintiff at that time—a decision of no conse‐
quence,  however,  in  view  of  the  plaintiff’s  misconduct  that 
precipitated the dismissal of his suit with prejudice. But we 
question the wisdom of a judge’s seeking advice about a case 
from a law firm that is not representing any of the parties to 
it,  at  least  without  first  checking  for  conflicts  of  interest.  (A 
firm  representing  a  party  will  of  course  “advise”  the  judge 
without being asked.) 
    There  is  a  risk  of  a  conflict  of  interest  in  those  circum‐
stances,  as  this  case  illustrates.  From  its  response,  the  law 
firm from which the district judge sought advice appears to 
be active in malpractice litigation, which suggests that it may 
have had a conflict of interest with the plaintiff in telling the 
judge in effect  that no  reputable firm would take on such a 
8                                                        No. 15‐3743        


case on behalf of this plaintiff; the firm may wish on behalf 
of  its  clients  to  discourage  such  litigation.  Indeed  the  judge 
remarked that “based on the assessment of his case by a law 
firm  experienced  in  medical  matters,  it  appears  certain  that 
were it not for the fact he is a prisoner, Plaintiff would most 
likely not have an attorney assisting him in the case.” More‐
over, a further and more direct conflict of interest may have 
been created by the fact that the law firm had represented an 
opponent of our plaintiff in a previous suit, a fact the district 
judge seems to have been unaware of. 
   No matter. For the reasons set forth earlier in this opinion 
the judgment of the district court must be, and so it is, 
                                                           AFFIRMED.